Citation Nr: 9904608	
Decision Date: 02/19/99    Archive Date: 02/24/99

DOCKET NO.  96-27 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating for 
sideroblastic anemia.  

2.  Entitlement to service connection for headaches secondary 
to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1986 to 
February 1989, and again from October 1990 to May 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which proposed to reduce the veteran's rating for 
service connected sideroblastic anemia from 30 to 0 percent 
(noncompensable).  This rating also denied the veteran's 
claim for service connection for headaches due to an 
undiagnosed illness.  The veteran filed a timely notice of 
disagreement regarding these determinations; nevertheless, 
his rating reduction for sideroblastic anemia was implemented 
by the RO, effective February 1998.  A statement of the case 
on these issues was sent to the veteran, and he responded 
with a substantive appeal, perfecting his appeal.  

In his initial February 1996 notice of disagreement, and 
again in a May 1996 statement to the RO, the veteran argued 
not only that his disability rating for sideroblastic anemia 
should not be reduced, but that it should be increased.  This 
amounts to an informal claim for an increased rating, and 
should be treated as such by the RO.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. § 3.155 (1998).  Full development is 
warranted under the law, as this issue is distinguishable 
from the veteran's disagreement with the aforementioned 
ratings reduction.  See Peyton v. Derwinski, 1 Vet. App. 282, 
286-87 (1991).  



FINDINGS OF FACT

1.  The veteran's 30 percent disability rating for his 
service connected sideroblastic anemia was in effect from May 
1991 to February 1998, a period of over 5 years.  

2.  The May 17, 1995 VA medical examination does not indicate 
if the improvement in the veteran's service connected 
disability will be maintained under the ordinary conditions 
of life.  


CONCLUSION OF LAW

The requirements for reduction of a 30 percent rating for 
sideroblastic anemia have not been met.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 3.344, 4.1 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

In an October 1995 rating decision, the veteran was granted 
service connection, with a 30 percent disability rating, for 
sideroblastic anemia.  This was made effective retroactive to 
May 1991.  In January 1996, the RO, citing additional medical 
evidence, proposed to reduce the veteran's rating for 
sideroblastic anemia to a noncompensable level.  

The additional medical evidence cited by the RO consisted 
chiefly of a May 17, 1995 VA clinical notation which stated: 

"Anemia resolved.  [The veteran] has 3 determinations of CBC 
[complete blood count] which were normal 6 mo[nths] apart.  
Will d/c [discharge] from the [hematology/oncology] clinic.  
If any new findings in blood smear, then he can be referred 
to us again.  Doubt [the veteran's] fatigue related to blood 
counts since they are normal.  "  

The veteran responded to this proposed reduction with a 
February 1996 notice of disagreement in which he clearly 
objected to any reduction of his disability rating for 
sideroblastic anemia.  Nevertheless, the RO found sufficient 
evidence to support the reduction, and in a November 1997 
rating decision, a final reduction from 30 percent to 
noncompensable was approved for the veteran's sideroblastic 
anemia.  This was to be made effective in February 1998.  The 
veteran was provided with a May 1998 statement of the case on 
this issue, and responded with a June 1998 VA Form 9 
substantive appeal, perfecting his appeal.  A personal 
hearing before a traveling member of the Board was afforded 
the veteran in October 1998, and his case was then forwarded 
to the Board.  

Analysis

The veteran seeks restoration of a 30 percent disability 
rating for his service connected sideroblastic anemia.  
Disability ratings are assigned by applying a schedule of 
ratings which represent, as far as can practicably be 
determined, the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 4 (1998).  Of 
primary concern is the veteran's present level of disability.  
See Francisco v. Brown, 7 Vet. App. 55 (1994).  Over time, a 
veteran's physical condition may change such that re-rating 
is warranted, including a possible reduction in benefits due 
to an improvement in the service connected disability.  
38 C.F.R. § 4.1 (1998).  However, 38 C.F.R. § 3.344 (1998) 
provides for certain procedural safeguards to be afforded the 
veteran when his or her disability rating has continued at 
the same level for 5 years or more.  38 C.F.R. § 3.344 
(1998).  

As an initial matter, the applicability of 38 C.F.R. § 3.344 
to the present case must be determined.. 
App. 413, 416-19 (1993).  In the veteran's case, that period 
runs from May 1991 to February 1998, a period of over 5 
years; hence, the procedural safeguards of § 3.344 apply.  

According to this regulation, the VA must review the entire 
medical evidence of record to determine whether the 
examination that formed the basis of the reduction was 
complete; those examinations that are less complete than 
those on which payments were authorized or continued may not 
be used as a basis on which to reduce an evaluation.  The 
regulation further provides that, where material improvement 
is clearly reflected, it must be considered whether the 
evidence makes it reasonably certain that the improvement 
will be maintained under the ordinary conditions of life.  
38 C.F.R. § 3.344(a), (b) (1998); see also Brown, 5 Vet. App. 
at 419-20.  

In the present case, the RO cited medical evidence, including 
the May 17, 1995 VA clinical notation quoted above, which 
clearly suggested material improvement in the veteran's 
service connected sideroblastic anemia.  However, that 
notation, as well as all other medical evidence of record, 
makes no finding that the veteran's improvement will be 
maintained under the ordinary conditions of life, as is 
required under § 3.344.  A mere finding of material 
improvement is, in and of itself, insufficient, as the 
regulation acknowledges that some diseases are "subject to 
temporary or episodic improvement", and do not warrant a 
reduction. 38 C.F.R. § 3.344(a) (1998).  For that reason, a 
medical finding must be made that sustained improvement is 
present.  See Brown, 5 Vet. App. at 419-20.  

The RO made little or no effort to develop the relevant 
evidence in this case.  In January 1996, the RO proposed to 
reduce the rating based on medical reports dated in May 1995.  
The disability in this case, anemia, is rated in large part 
on the basis of hemoglobin-a quantifiable laboratory 
finding.  Nonetheless, between the RO's proposal of January 
1996 and the implementation of the reduced rating in November 
1997, the RO did not obtain a single additional report of the 
veteran's hemoglobin. The decision of November 1997 relied on 
the laboratory report of May 1995.  There was no 
supplementation of the record to determine whether the 
findings of May represented a stable improvement of the 
anemia.  In view of this inadequate evidentiary record, the 
reduction in rating was not proper. 

Because there was no medical finding made that the veteran 
had material improvement of his service connected 
sideroblastic anemia which would be maintained under the 
ordinary conditions of life, the reduction in his disability 
rating from 30 percent to noncompensable is not warranted.  


ORDER

Restoration of a 30 percent rating for sideroblastic anemia 
is granted.  


REMAND

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

The veteran contends that he is entitled to service 
connection for headaches, claimed as manifestations of an 
undiagnosed illness resulting from his service in Southwest 
Asia during the Persian Gulf conflict.  His involvement 
therein is confirmed by service records.  

A review of the evidence of record reveals that the 1992 
Persian Gulf undiagnosed illness examination conducted in 
connection with this appeal is not adequate.  Under the 
provisions of VBA Circular 20-92-29 (revised July 2, 1997), 
the RO is required in claims alleging disability from 
exposure to environmental agents while in the Persian Gulf to 
"undertake all required development action, including 
requesting a VA general medical examination."  Other 
specialist examinations are to be ordered as appropriate.  In 
addition, VBA All-Stations Letter 98-17 (2/26/98) contains 
mandatory guidelines for disability examinations of Gulf War 
veterans outlined in a memorandum dated February 6, 1998.  
These VA directives were all finalized and promulgated 
subsequent to the RO's Persian Gulf development, and have not 
been fully applied in the veteran's case.  

Therefore, in light of the above, this claim is remanded for 
the following additional development:  

1.  The RO should ensure that all 
pertinent records of treatment are 
associated with the claims folder.

2.  The veteran should be afforded a VA 
general medical examination and special 
psychiatric examination conforming to the 
criteria for conducting Persian Gulf War 
examinations contained in the February 6, 
1998 memorandum described above.  The 
claims folder, a copy of this REMAND and 
a copy of the February 6, 1998 memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiner prior to the examination.  

a.  The psychiatric examiner should 
perform or order any tests deemed 
necessary to determine if the 
veteran has memory impairment or any 
other psychiatric disability.  The 
veteran should be queried as to the 
duration of any memory loss.  If 
memory loss or any other psychiatric 
disability is present, the examiner 
should indicate whether this can be 
attributed to a known clinical 
diagnosis, or suggest a undiagnosed 
illness.

b.  The general medical examiner 
should determine if there are any 
objective medical indications that 
the veteran is suffering from 
anorexia with nausea and vomiting, 
dehydration, chronic fatigue, 
headaches, weight loss, or weakness, 
as is claimed.  If so, it should be 
determined if these are attributable 
to any known diagnostic entity.  The 
examiner should also specifically 
determine if the veteran has chronic 
fatigue syndrome or whether his 
complaints of fatigue are 
attributable to another known 
diagnostic entity, or to an 
undiagnosed illness.  If the 
presence of a diagnostic entity 
responsible for the fatigue is not 
confirmed, the examiner should note 
whether there are any objective 
indications of an undiagnosed 
illness.  Specialist examinations 
should be conducted if indicated.  
All opinions expressed should be 
supported by reference to pertinent 
evidence.

3.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	G. H. SHUFELT 
	Member, Board of Veterans' Appeals


 Department of Veterans Affairs

